 1
 2
 3                                                  JS-6
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
                                                 Case No.: 2:18-cv-7183 DDP (RAOx)
11 Luis Carrillo,
                                                 ORDER GRANTING JOINT
12                Plaintiff,                     STIPULATION FOR DISMISSAL
                                                 OF THE ENTIRE ACTION WITH
13                                               PREJUDICE
       v.
14
15 ADN Group Corp. d/b/a Venice
   Liquor; and Does 1-10,
16
               Defendants.
17
18
19          Pursuant to the parties’ Joint Stipulation for Dismissal of The Entire Action
20 With Prejudice, and good cause appearing therefore, IT IS HEREBY ORDERED
21 that the above-captioned action be dismissed in its entirety with prejudice. Each
22 party shall bear his or its own attorneys’ fees and costs.
23
24
            2-21-2020
25 DATED: __________________                       _______________________________
                                                   UNITED STATES DISTRICT JUDGE
26
27
28

                                         ORDER
